Order entered May 2, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00355-CV

                                  ERIC DRAKE, Appellant

                                               V.

                          STEPHEN WALKER ET AL., Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-06774-D

                                          ORDER
       Before the Court is appellant’s April 24, 2014 “motion for the production of original tape

recordings of hearings conducted in the County Court Number Four.” Asserting the court

reporter “omitted important testimony” from the record of the January 6, 2014 hearing on

pauper’s oath, appellant requests the recording of that hearing. Additionally, he requests the

transcripts and recordings of the March 3, 2014 hearing on “the defense motion to quash” and

the March 17, 2014 hearing on “the defense 91a motion.”

       In response to appellant’s motion, court reporter Coral L. Hough has provided written

verification that no recording was made of the March 17th hearing. Accordingly, we DENY that

request. We also DENY appellant’s request for the recording of the January 6th hearing without
prejudice to filing a motion that complies with appellate rule 34.6(e). See TEX. R. APP. P.

34.6(e). We GRANT appellant’s request concerning the March 3rd hearing to the extent that we

ORDER Ms. Hough to file, no later than May 15, 2014, either the record of that hearing or

written verification no record exists.

       We DIRECT the Clerk of the Court to send copies of this order to Ms. Hough, appellant,

and counsel for appellee.




                                                  /s/    ADA BROWN
                                                         JUSTICE